Cooke, J.
(dissenting). I dissent and vote to affirm the orders of the County Court. The reopening of the case in order to permit the prosecution to present additional testimony was a matter resting in the discretion of the Trial Judge (People v. Ferrone, 204 N. Y. 551; People v. Reaves, 30 A D 2d 828, 829, affd. 26 N Y 2d 921). In view of the announcement of the District Attorney on June 12, 1972 that the case was ready for trial, the motion for dismissal based on the failure to produce Trooper Vredenburgh made at trial on June 19, 1972, the prosecution’s failure to then request a continuance and reopening, and the lapse of 22 days after both sides rested before the prosecution instituted its motion for reopening, it cannot be said that there was an abuse of discretion in denying the motion. The Trial Judge observed in his decision that it was clear that the officer was available and that the nature of his testimony was known to the People at the time of trial. Precautions, such as the exclusion of spectators during his testimony at the trial, could have been requested (People v. Hinton, 31 N Y 2d 71). It was necessary to establish a proper chain of identification and unchanged condition from the time the material was purchased until it was delivered to the chemist (cf. People v. Malone, 14 N Y 2d 8; People V. Sansalone, 208 Misc. 491), which proof was obviously lacking here.